DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,249,365.
	As to claim 1, claim 1 of U.S. Patent No. 11,249,365 recites a liquid crystal patterning control system comprising: a plurality of pixels, each of the pixels comprising: a liquid crystal, and a magnet, wherein, responsive to a switching of the magnet, molecules of the liquid crystal reorient to substantially align with a magnetic field generated by the magnet, and wherein the magnet comprises at least one of (i) a magnetically anisotropic material that is switchable between a plurality of preferred magnetization directions, or (ii) a plurality of magnetic domains.
	The patented claim does not recite that each of the plurality of preferred magnetization directions or the plurality of magnetic domains corresponds to a different state of the pixel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim so that each of the plurality of preferred magnetization directions or the plurality of magnetic domains corresponds to a different state of the pixel in order to provide improved gray scaling.
	As to claim 2, claim 2 of U.S. Patent No. 11,249,365 further recites: a reflective layer disposed between the liquid crystal and the magnet included in each of the pixels, wherein the reflective layer is configured to reflect light that is incident on the liquid crystal patterning control system and modulated by the liquid crystals included in the pixels.
	As to claim 3, claim 3 of U.S. Patent No. 11,249,365 further recites wherein the magnet included in each of the pixels comprises a microparticle or a nanoparticle.
	As to claim 4, claim 4 of U.S. Patent No. 11,249,365 further recites: a plurality of wires disposed in a cross-wire configuration below the magnets included in the pixels, wherein each of the magnets included in the pixels is switched by driving current through corresponding wires.
	As to claim 5, claim 5 of U.S. Patent No. 11,249,365 further recites: the magnet included in each of the pixels comprises a different microcoil or nanocoil wrapped around a high permeability core; and each microcoil or nanocoil included in the pixels is connected to a corresponding voltage source and a common ground.
	As to claim 6, claim 6 of U.S. Patent No. 11,249,365 further recites: each of the pixels further comprises at least one alignment layer disposed adjacent to the liquid crystal included in the pixel; and the at least one alignment layer included in each of the pixels substantially aligns molecules of the liquid crystal included in the pixel prior to switching of the magnet associated with the liquid crystal.
	As to claim 7, claim 7 of U.S. Patent No. 11,249,365 further recites wherein the liquid crystal patterning control system includes one of a spatial light modulator, a Pancharatnam-Berry phase lens, a liquid crystal display screen, or a varifocal lens.
	As to claim 8, claim 8 of U.S. Patent No. 11,249,365 further recites wherein the liquid crystal patterning control system is used in computer-generated holography.
	As to claim 9, claim 9 of U.S. Patent No. 11,249,365 further recites wherein the liquid crystal patterning control system is included in a near eye display device.
	As to claim 10, claim 10 of U.S. Patent No. 11,249,365 recites a cell comprising: a birefringent material; and at least one alignment layer disposed adjacent to the birefringent material, wherein a reorientation of molecules in the birefringent material is driven by a magnet, and wherein the magnet comprises at least one of (i) a magnetically anisotropic material that is switchable between a plurality of preferred magnetization directions, or (ii) a plurality of magnetic domains.
	The patented claim does not recite that the magnet is switchable between a plurality of preferred magnetization directions or a plurality of magnetic domains.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim so that the magnet is switchable between a plurality of preferred magnetization directions or a plurality of magnetic domains in order to provide improved gray scaling.
As to claim 11, claim 11 of U.S. Patent No. 11,249,365 further recites a reflective layer that is disposed between the birefringent material and the magnet.
	As to claim 12, claim 12 of U.S. Patent No. 11,249,365 further recites at least one of a glass substrate layer or a polarization layer.
	As to claim 13, claim 13 of U.S. Patent No. 11,249,365 further recites: the birefringent material comprises liquid crystal molecules in a planar or homeotropic alignment; and responsive to a switching of the magnet, the liquid crystal molecules included in the birefringent material reorient to substantially align with a magnetic field generated by the magnet.
	As to claim 14, claim 14 of U.S. Patent No. 11,249,365 further recites wherein the magnet comprises a microparticle, a nanoparticle, or a microcoil or a nanocoil wrapped around a high permeability core.
	As to claim 15, claim 15 of U.S. Patent No. 11,249,365 recites a computer-implemented method for modulating light, the method comprising: determining states of a plurality of pixels for at least one point in time; driving, based on the determined states of the pixels, liquid crystals associated with the pixels using magnets associated with the liquid crystals, wherein each magnet associated with one of the liquid crystals comprises at least one of (i) a magnetically anisotropic material that is switchable between a plurality of preferred magnetization directions, or (ii) a plurality of magnetic domains; and projecting light that passes through the liquid crystals.
The patented claim does not recite that each magnet associated with one of the liquid crystals is switchable between a plurality of preferred magnetization directions or a plurality of magnetic domains.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in the patented claim so that each magnet associated with one of the liquid crystals is switchable between a plurality of preferred magnetization directions or a plurality of magnetic domains in order to provide improved gray scaling.
As to claim 16, claim 16 of U.S. Patent No. 11,249,365 further recites reflecting the light that passes through the liquid crystals.	
	As to claim 17, claim 17 of U.S. Patent No. 11,249,365 further recites wherein driving the liquid crystals comprises either causing currents to be driven through wires that intersect at magnets associated with the liquid crystals or applying voltages to the magnets associated with the liquid crystals.
	As to claim 18, claim 18 of U.S. Patent No. 11,249,365 further recites wherein the light is associated with an artificial reality application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871